Citation Nr: 1338138	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  10-38 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for service-connected lumbar strain with degenerative disc disease, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel






INTRODUCTION

The Veteran served on active duty from April 1944 to April 1946. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  This issue was denied in a Board decision dated in August 2012.  Thereafter, the Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a June 2013 Joint Motion for Partial Remand (Joint Motion), the Board did not adequately address the Veteran's flare-ups, and other symptoms associated with his lumbar disability, in terms of functional loss.  By virtue of an Order, dated June 20, 2013, this issue was remanded back to the Board for re-adjudication.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the August 2012 Board decision, it was noted that the Veteran's low back disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5237-5242.  The General Rating Formula provides that a 40 percent rating requires forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  In addition, a 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

The relevant medical evidence during the time period at issue includes a VA examination report, dated in May 2007, which shows that the Veteran's spine had flexion to 90 degrees.  A report from M.P., D.O., dated in September 2008, notes that the Veteran's spine had flexion to 40 degrees, and 42 degrees.  A VA examination report, dated in May 2010, shows that the Veteran's spine had flexion to 50 degrees. 

A VA examination report, dated in May 2012, shows that the Veteran's spine had flexion to 50 degrees. The report notes that the Veteran had IVDS (intervertebral disc syndrome) but that he had not had any incapacitating episodes over the past 12 months due to IVDS. 

The Board found that the preponderance of the evidence demonstrated that the Veteran was not entitled to an evaluation in excess of 20 percent for his low back disability, as his range of motion findings did not show forward flexion of the lumbar spine limited to 30 degrees or less.  It was also noted that the evidence of record was insufficient to show that the Veteran had incapacitating episodes with a total duration of at least four weeks, but less than six weeks, during a 12-month period. 

Most pertinent to the present appeal, with respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board also considered whether an increased rating could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); VAGCOPPREC 9-98.  To that end, it was noted that VA progress notes included a July 2008 electromyograph (EMG) report which noted that gait was symmetric with intact stride length and cadence.  Motor strength was 5/5 in the bilateral lower extremities, throughout.  

A report from M.D., D.O., dated in September 2008, demonstrated that the Veteran was treated for low back symptoms with complaints of moderate weakness, severe pain and daily stiffness.  He reported that he could walk less than half a block, and that he could walk less than "15 to 30 minutes," and that he had fallen.  On examination, there was pain on forward flexion at 40 degrees.  There was no fatigue, weakness, lack of endurance, incoordination, spasm, instability, or guarding of movement.  Lower extremity motor function was normal.  The Veteran reported one incapacitating episode in the prior 12 months, lasting two days. 

A January 2010 report notes that the Veteran had done quite well with a previous steroid injection, and that "he was able to get back dancing."  The May 2007 VA examination report shows that the Veteran complained of low back pain aggravated by lifting, bending and prolonged riding in a car.  On examination, heel and toe gait were normal.  Deep tendon reflexes were hypoactive but intact.  There was no additional limitation with repetitive use, and there were no sensory abnormalities.  

The May 2010 VA examination report shows that the Veteran complained of back pain that was 5-to-6 on a scale of ten, which he characterized as moderate to severe.  He claimed to have had two to three incapacitating episodes during the past 12 months during which he had to be in bed at least three days, and that he had flare-ups from bending, stooping, or riding in a car at length.  He reported having flare-ups at least every week, lasting two or three days, as well as stiffness, spasms, fatigue, weakness, and decreased range of motion.  He denied using a back brace.  He stated he could walk unaided, but sometime used a cane, and that he could walk less than two blocks.  He further noted that he was unsteady and occasionally fell.  The Veteran was able to walk and transfer, and perform activities of daily living.  He had pain throughout the range of motion, and strength was reduced at least 35 percent with further reduction on repetitive motion (but there was no change in the range of motion). 

The May 2012 VA examination report shows that the Veteran complained of worsening back pain with flare-ups in damp weather.  Pain began at 50 degrees of flexion.  He was able to perform repetitive-use testing with three repetitions, with pain beginning at 50 degrees of flexion.  There was no additional limitation of motion following repetitive-use testing.  Regular use of a cane was noted.  The examiner stated that the Veteran was unable to perform physically demanding work due to his symptoms. 

The Board summarized these reports as follows:  In May 2007, heel and toe gait were normal. There was no additional limitation with repetitive use, and there were no sensory abnormalities.  In May 2010, strength was reduced at least 35 percent with further reduction on repetitive motion, but there was no change in the range of motion.  In May 2012, there was no additional limitation of motion following repetitive-use testing, with no guarding, muscle spasm, or muscle atrophy, and strength was 5/5.  When the range of motion in the lumbar spine were considered together with the evidence of functional loss, to include the findings pertaining to neurologic deficits, muscle strength, and the lack of evidence of muscle atrophy, the Board found that there was insufficient evidence of objective pain on motion, or any other functional loss, to warrant an evaluation in excess of 20 percent. 

The Joint Motion, however, determined that this analysis was insufficient.  As noted above, the Joint Motion found that the Board did not adequately address the Veteran's flare-ups, and other symptoms associated with his lumbar disability, in terms of functional loss.  The Board is unclear as to how functional loss could have been approximated during a flare-up, as the Veteran did not report a flare-up during any encounter of record.  At no point did any examiner attempt to predict, in degrees, the amount of additional functional loss during a purported flare-up.  In Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Court held that VA may only consider independent medical evidence to support its findings, and is not permitted to base decisions on its own unsubstantiated medical conclusions.  Therefore, in consideration of the guidance of the Joint Motion, the Board has determined that it is simply not possible to adjudicate the Veteran's claim at this time.  Instead, the Board is forced to remand the Veteran's claim, causing further delay to an appeal that has been advanced on the Board's docket, so as to obtain an additional VA examination.

On remand, the Veteran should be afforded an additional VA lumbar spine examination, and the examiner shall provide findings that are consistent with applicable rating criteria, to include all necessary testing, so as to accurately rate the disability on appeal.  The medical examination must consider the records of prior medical treatment in order to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Further, and most importantly, the examiner must attempt to determine, in degrees, the Veteran's limitation of motion during an episodic flare-up.  This determination must be attempted even if the Veteran is not experiencing a flare-up at the time of the examination, pursuant to the Joint Motion.

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.

1. The RO/AMC shall schedule the Veteran for an appropriate VA examination in order to determine the current severity of his low back disability.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner(s) for review in conjunction with the examination.  

The examiner must specifically note that the June 2013 Joint Motion, associated with the claims file, was reviewed.  Thereafter, the examiner must attempt to determine, in degrees, the Veteran's limitation of motion during a flare-up.  This determination must be attempted even if the Veteran is not experiencing a flare-up at the time of the examination.

If the examiner cannot provide this information without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a definitive opinion is the result of a need for additional information, or any other reason.

2.  After undertaking any other development deemed appropriate, readjudicate the claim on appeal.  If the issue remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



